Citation Nr: 1205335	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent before May 26, 2009, and an initial rating higher than 20 percent from May 26, 2009, for residuals of a right thumb ligament injury.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a T-8 burst fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1998 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction).

While on appeal, in a rating decision in July 2009, the RO increased the rating for the right thumb disability to 20 percent, effective May 26, 2009.  The Veteran continues to pursue his appeal.

The claim for an initial rating higher than 10 percent for residuals of a T-8 burst fracture is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Before May 26, 2009, the residuals of a right thumb ligament injury were symptoms of stiffness, pain, and swelling, and a gap of less than one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

3.  From May 26, 2009, the residuals of a right thumb ligament injury are rated at maximum schedular rating for limitation of motion of the thumb without the equivalent of amputation of the thumb with metacarpal resection or at the metacarpophalangeal joint or through the proximal phalanx.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating higher than 10 percent for residuals of a right thumb ligament injury before May 26, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011).

2.  There is no legal basis for the assignment of a rating higher than 20 percent for residuals of a right thumb ligament injury from May 26, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5152 and 5228 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice to the Veteran as part of the Benefits Delivery at Discharge Program, which the Veteran acknowledged by signature in a document, dated in June 2007. 

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for residuals of a right thumb ligament injury.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  And further VCAA notice is not required.






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, and VA records, and afforded the Veteran VA examinations in October 2007 and in May 2009.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any other additional evidence pertinent to the claim and as there are no additional records to obtain without the Veteran's authorization, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, incoordination, pain on movement, deformity, or atrophy of disuse. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

The residuals of a right thumb ligament injury are rated under Diagnostic Code 5228 for limitation of motion of the thumb.  Under Diagnostic Code 5228, the criteria for a 10 percent rating are limitation of motion of a major or minor thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  






The criteria for the next higher rating, 20 percent, under Diagnostic Code 5228, are limitation of motion of a major or minor thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is maximum rating under Diagnostic Code 5228.

Other potentially applicable Diagnostic Codes are Diagnostic Code 5224 and Diagnostic Code 5152.

Under Diagnostic Code 5224, unfavorable ankylosis of the major or minor thumb is 20 percent disabling.  Ankylosis is immobility and consolidation of a joint due to injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Under 38 C.F.R. § 4.71a, in the notes preceding the Diagnostic Codes for ankylosis of the fingers, in evaluating ankylosis of the thumb, the following guidance applies: 

Ankylosis of both the carpometacarpal and interphalangeal joints with either joint in extension or in full flexion or with rotation or angulation of a bone is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; 

Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis;  

With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and,  





With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.  

Under Diagnostic Code 5152, amputation of the major thumb at the distal joint or through the distal phalanx is rated 20 percent.  Amputation with metacarpal resection of the major thumb is rated 40 percent.

Facts and Analysis 

The service treatment records show that in October 2006 the Veteran had surgical repair of the collateral ligament of the right thumb at the metacarpophalangeal joint, following a close fracture of the right thumb at the proximal phalanx. 

In a rating decision in November 2007, the RO granted service connection for residuals of a right thumb ligament injury and assigned a 10 percent rating under Diagnostic Code 5228, effective the day following discharge from service.  

A Rating before May 26, 2009

On VA examination in October 2007, the VA examiner determined that the Veteran was right hand dominant.  The Veteran complained of limited mobility of the thumb, soreness, pain, and swelling.  There were no instances of flare- ups.  The pertinent findings were obvious deformity and swelling of the thumb along the ulnar aspect of the metacarpal joint.  Range of motion of the metacarpal joint was from 0 to 60 degrees with pain.  Range of motion of the distal interphalangeal joint was 0 to 70 degrees without pain.  

The Veteran was able to grasp, push, pull, twist, touch, probe, and write with his right hand.  He was not able to oppose his thumb to the right little finger, but could do so with the other fingers.  The Veteran could bring the tip of his thumb within one inch of the palmar crease. 


X-rays showed two screws inserts at the base of the proximal phalanx of the thumb, otherwise the metacarpophalangeal joint and other joints were unremarkable.  

In December 2007, the Veteran was seen in an emergency room for severe thumb pain with a lack of movement.  

In the notice of disagreement and in his substantive appeal, the Veteran stated that he is a high voltage technician and that he has to use his right hand at work and with daily activities, resulting in swelling, pain, and discomfort in the thumb.  

Although the Veteran was not able to oppose his thumb to the right little finger, leaving a gap, he could oppose the thumb and the other fingers without a gap.  In the absence of evidence of a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, a single gap between the thumb pad and the little finger does not more nearly approximate or equate to the criteria for the next higher under Diagnostic Code 5228, considering additional functional loss due to pain, weakness, excess fatigability, swelling, incoordination, deformity, atrophy, or painful movement under 38 C.F.R. §§ 4.40  and 4.45 as the Veteran was able to grasp, push, pull, twist, touch, probe, and write with his right hand. 

Also, there was no evidence of ankylosis to rate disability under either Diagnostic Code 5224 or the equivalent to an amputation under Diagnostic Code 5152. 

In describing the severity of the disability, the Veteran has referred to the initial injury in service and the effect that it had on him and treatment of the injury while in service.  Ratings, however, are not based upon the treatment and severity of a disability while in service, but rather, what has happened since service connection has been granted.  Where an increase in the disability rating is at issue, the present level of the disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



The Board has considered the Veteran's statements regarding the severity of his right thumb disability and how it has affected him on the job and with daily activities.  The Veteran is competent to describe the effects of the disability, including pain and other symptoms, and the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

As stated previously, the criteria for next higher rating are objective standards, , namely, limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, which the Veteran does not meet on the basis of the evidence before May 26, 2009.  
A Rating from May 26, 2009 

On VA examination on May 26, 2009, the Veteran described severe pain with activity and at rest.  The Veteran stated that he occasionally dropped things, that his writing was less legible that it used to be, and that he could use a computer for only five to ten minutes at a time.  The Veteran also stated that he had diminished feeling in the thumb and that his symptoms increased on the job as a high voltage technician, a position he has held for two years. 

X-rays showed the two screws at the base of the proximal phalanx of the right thumb.

The pertinent findings were swelling about the ulnar aspect and the thenar muscles of the right thumb.  The VA examiner noted that the strength and the dexterity of the right thumb were reduced by about 50 percent and that the overall grip strength of the hand was reduced by 30 percent.  Range of motion of the right thumb at the metacarpal phalangeal joint was from 0 to 40 degrees and at the interphalangeal joint from 0 to 40 degrees. 




The gap between thumb and little finger was 2 inches. The Veteran could not oppose his thumb to the right third, fourth, and fifth fingers.  The VA examiner reported that the functional defects include diminished range of motion of the thumb and diminished sensation to pinprick at the proximal part of the thumb.  No additional limitation of motion was observed following repetitive motion, considering pain, weakness, fatigability, or incoordination and there was no additional decrease in range of motion with flare-ups. 

The examination also covered the functioning of the other fingers of the right hand.  For the index finger, metacarpophalangeal flexion was from 0 to 90 degrees, proximal interphalangeal joint flexion was from 0 to 70 degrees, and distal interphalangeal flexion is from 0 to 30 degrees.  For the long finger, metacarpophalangeal flexion was from 0 to 90 degrees, proximal interphalangeal joint flexion was from 0 to 90 degrees, and distal interphalangeal flexion is from 0 to 45 degrees.  For the ring finger, metacarpophalangeal flexion was from 0 to 90 degrees, proximal interphalangeal joint flexion is from 0 to 90 degrees, and distal interphalangeal flexion was from 0 to 45 degrees.  And for the little finger, metacarpophalangeal flexion was from 0 to 90 degrees, proximal interphalangeal joint flexion was from 0 to 90 degrees, and distal interphalangeal flexion is from 0 to 80 degrees. 

The VA examiner concluded that the ligament injury of the right thumb resulted in moderate disability with progression. 

As for a rating higher than 20 percent from May 26, 2009, the assigned 20 percent rating is the maximum schedular rating under Diagnostic Code 5228. 

As for other potentially applicable Diagnostic Codes, in the absence of evidence of ankylosis, a higher rating under either Diagnostic Code 5224 or the equivalent to an amputation under Diagnostic Code 5152 is not warranted.  




In sum, the preponderance of the evidence is against a rating higher than the 10 percent before May 26, 2009, and a rating higher than 20 percent from May 26, 2009, and the benefit-of-the-doubt standard of proof does not apply. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed in the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  







In other words, the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion and pain, which is encompassed in Rating Schedule under Diagnostic Code 5228 and the application of 38 C.F.R. §§ 4.40 and 4.45, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

An initial rating higher than 10 percent before May 26, 2009, and an initial rating higher than 20 percent from May 26, 2009, for residuals of a right thumb ligament injury is denied.


REMAND

On the claim for increase for residuals of a T-8 burst fracture, since the Veteran was last examined by VA in October 2007, in his notice of disagreement, in his substantive appeal, and in a statement in May 2010, the Veteran stated that his back disability has worsened.  As the record suggests a material change in the Veteran's disability, a reexamination under 38 C.F.R. § 3.327 is warranted

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the level of impairment due to the service- connected residuals of a fracture at T-8. 







The VA examiner is asked to describe:

a).  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare- ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any objective neurological abnormality; and, 

c).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months.

The Veteran's folder should be made available to the VA examiner for review.

2.  Once the foregoing development is completed, adjudicate the claim for increase.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


